Brearton, J.
It appears that the defendant was indicted for robbery in the first degree, jointly with another person, it being alleged that a weapon was used in the commission of the crime. The longest sentence that can be imposed for robbery in the second degree for a first offender is, minimum seven and one-half years, maximum fifteen years; and it was the intention of the court to impose that sentence and to add five years on account of the use of the weapon under section 1944 of the Penal Law. It was assumed that the defendant used the weapon and notMng was said to the contrary.
WMle both defendants might be gmlty of the crime, the additional term of five years cannot be imposed upon the person who did not have or use the weapon. (People v. Paradiso, 248 N. Y. 123.)
It now appears upon this application from the affidavit of the defendant as well as that of the person who was shot, that tMs defendant did not have or use the weapon. TMs proof is uncontradicted. The only inference to be drawn is that the weapon was used by the person who was jointly indicted with tMs defendant but who was never apprehended. The sentence should, therefore, be amended by striking out the five years and maMng the sentence read: for the term the minimum of wMch is seven and one-half years and the maximum fifteen years.